20-09047-cgm        Doc 19    Filed 01/25/21 Entered 01/25/21 09:31:43           Main Document
                                           Pg 1 of 2



UNITED STATES BANKRUPTCY COURT                                      PJH 9510
SOUTHERN DISTRICT OF NEW YORK                                       Tax ID No. 11 3178696
Poughkeepsie Division


In re:                                                      Bankr. Case No.: 15-35318-cgm

HEATHER F. FAGANS,                                          Chapter 13

                Debtor.


HEATHER F. FAGANS,                                          Adv. Proc. No.: 20-09047-cgm

                Plaintiff,

v.

UNITED STATES DEPARTMENT OF EDUCATION,
NAVIENT SOLUTIONS, LLC,
ASCENDIUM EDUCATION SOLUTIONS,
CITIZENS BANK, N.A. and
EDUCATIONAL CREDIT MANAGEMENT CORPORATION,

                Defendants.



                             ORDER APPROVING
         STIPULATION BETWEEN PLAINTIFF AND NAVIENT SOLUTIONS, LLC
                     TO DISMISS NAVIENT SOLUTIONS, LLC
               AS A DEFENDANT IN THIS ADVERSARY PROCEEDING


         Upon consideration of the Stipulation between Plaintiff, Heather F. Fagans, and Navient

Solutions, LLC for dismissal of Navient Solutions, LLC as a defendant in this adversary

proceeding (the “Stipulation”) and after due deliberation and sufficient cause appearing therefor,

it is hereby


         ORDERED, that the Stipulation is hereby approved; and it is further
20-09047-cgm     Doc 19    Filed 01/25/21 Entered 01/25/21 09:31:43        Main Document
                                        Pg 2 of 2



       ORDERED, that Navient Solutions, LLC is hereby dismissed as a defendant in this

adversary proceeding.




                                                         /s/ Cecelia G. Morris
                                                         _______________________
Dated: January 25, 2021                                  Hon. Cecelia G. Morris
Poughkeepsie, New York                                   Chief U.S. Bankruptcy Judge
